Title: To John Adams from Benjamin Rush, 9 July 1807
From: Rush, Benjamin
To: Adams, John



My dear friend,
Philadelphia July 9th: 1807.

I once met Alexander Cruden the Author of the Concordance of the Scriptures at Charles Dilly’s. He was then about 70 years of Age. The only thing he said while I was in his Company made an impression upon my mind which the lapse of near 40 years has not worn away. It was this. “God punishes some Crimes in this world to teach us there is a Providence, and permits Others to escape with impunity, to teach us there is a future judgment” Your two last letters contain some very striking proofs of the truth of the former part of Mr Crudens proposition. Your Case has been somewhat singular, and widely different from mine. My enemies have generally been prosperous in the World. The men physicians who by their publications, and desertion of our city in the year 1793, and laid the foundation of All the Controversies which took place at that time upon the treatment and origin of the yellow fever, and of the greatest part of its mortality, have ever since, been the favorites of the public,—and the more so, for the injuries they did to me,—for no punishment in the loss of reputation and business has been thought too great for the man who has blasted the Character and depreciated the property of Philadelphia by asserting it to be the birth place of the yellow fever.—I mention this fact without complaining of it. Retribution may even yet reach them in this World. If it do not, I am sure it will in the World to come.
In one of your former letters you spoke in high terms of Prudence. I neglected to reply to your encomiums upon it. General Lee used to call it “a rascally Virtue.” It certainly has more Counterfits than any Other Virtue, and when real, it partakes very much of a selfish nature. It was this virtue that protected the property and lives of most of the Tories during the American Revolution. It never atchieved any thing great in human Affairs. Luther—Harvey—and many Other Authors of new Opinions and discourses were devoid of it, so were the Adamses & Hancock who gave the signals for war in the year 1775. In private life what is commonly called prudence is little else than a System of selflove. A patient of mine once named me (without my knowledge) with two other persons, one of whom was his brother, as Executors of his will. Knowing his brother to be a notorious rogue, and wishing not to Act as an executor myself, I called upon my third Colleague and urged him instantly to take Charge in a legal way of all the property of our deceased friend. He said he could not do this without offending our friend’s brother. I asked him if he did not believe he would apply all our friends property to his own Use? he said yes—but that he could not act as I advised, without a Quarrel with him—and “that he never had a dispute with any man in his life.” Foreseeing the loss of our friends property, I qualified as an Executor, and thereby rescued the all his estate of our friend from the hands of his brother except 300 Dollars which he collected and appropriated to his own use. By this acting in this manner I paid my friends debts, & saved a hansome sum for his only Child, and that I might not incur even a suspicion of acting from interested motives, I gave all my Commissions on the Cash I received or expended to my brother executor who refused to concur with me in offending our friends brother. The result of this Conduct was, a not a Quarrel with the fellow for (for he was below a resentful reply) but the most intemperate Abuse from him, and a threat to expose me in the newspapers for an Attack upon his honor & Character. My Colleague in the mean while kept up a friendly intercourse with him, and thereby retained the character of a prudent peaceable man.—
During the Revolutionary War while I had charge of the military hospitals, most of the surgeons & physicians connected with me complained of the ignorance, negligence & above all of the gross and extensive speculations in hospital Stores (while the sick suffered from the Want of them) of the Director General of the hospital establishment. To obviate these evils I became the organ of their complaints to Congress, by whom they were referred to General Washington who 18 months Afterwards ordered him before a Court martial. The officers of that Court were changed in several instances. The Director dined occasionally with several of them at the tables of General Officers during his tryal. None of the young men who had complained of him appeared against him,—but some of them appeared in his favor. They all got Credit for their prudence. John Brown Cutting’s evidence overset mine, and the Director was acquitted,—nor was this all,—General Washington Afterwards gave him a Certificate for integrity, and good Conduct during the time he directed the Affairs of the hospital. He admitted that there had been disorders in them, but ascribed them to the deranged & confused state of the Army, and to difficulties which arose from the nature of the War. By this Certificate, he prudently avoided offending the Director, and a Quarrel with his two Brothers in law who then possessed an unbounded influence over the Councils of Congress. The business ended in my being obliged to resign my Commission, and leaving the Army with the Character of a n am factious ambitious—imprudent man who wished only to occupy the place of the Director General of the hospitals.
After the above detail, you will not wonder at my coldness and indifference to public Affairs.
While I have thus exposed the Counterfits of prudence, far be from me to deny the reality, and excellency of that Virtue. Its existence is admitted, & its Advantages are extolled admitted described by St Paul. My worthy friend Bishop White has proved by his Conduct that this life that prudence can exist with firmness and integrity in the highest degree. In the Cause of truth and humanity like it may be said of him what the good Regent of Scotland the Earl of Murray said of John Knox at his over his grave. “There lies a man who never feared the face of man.” I have often known the Bishop say and do offensive, but just things, and yet still retain his friends & Character. Such men are as rare as great Generals & statesmen.
Alas!—The events at Norfolk!—Where—where—will they end?—
Col: Burr retains in his Confinement, his usual good Spirits.—He is a nondescript in the history of human nature. Should he be acquitted—you say he may yet be President of the United States.—It is possible. Some worse men hold high Appointments in every part of our Country.
My Daughters with their suit left us last week, and under distressing Apprehensions of being long—long seperated from us not only by distance, but by a war between our respective Countries.—
Adieu! with love & respect as usual in which Mrs Rush & all my young folks join, I am Dr Sir your Affectionate / & obliged friend

Benjn: Rush
PS: It I have accidentally discovered the Wm Smith who recommended his son to me from New York. It is a Scotch Clergyman who came recommended to me above 20 years ago & who has lately given up a Charge in Connecticut and opened a School in New York.—

